DETAILED ACTION
1.	This action is responsive to the following communication: Amendment filed on 05/17/2022. 
  
Allowable Subject Matter
2.	Claims 1-10 and 13-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 17 and 21, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Beoughter, Ken J et al. (US Pub. 2016/0132046 A1) teaches the limitation: “Methods and apparatus for performing functions in a process plant include the use of wearable mobile user-interface (UI) devices. The wearable UI devices may perform process control functions, notification functions, commissioning functions, personal and environment safety functions, and/or guidance functions”. But the claims recite a different combination of limitation: “determining a location attribute of the event relative to the wearable device, wherein determining the event is based, at least in part, on a deep learning analysis performed by artificial intelligence using the location attribute of the event and a recurring pattern in audio signals associated with the event; determining that a pattern of motion signals measured by one or more inertia measurement units (IMUs) disposed on the wearable device is below an energy level threshold: determining that the user is in a focused state based on the pattern of motion signals being below the energy level threshold; and providing feedback to the user, via the wearable device, based on the event, the location attribute of the event, and the determined focused state, wherein the feedback comprises a notification indicative of the location attribute of the event.”, that is not suggested or shown by Beoughter.

The prior art of Nepo, Michael (US Pub. 2016/0379479 A1) teaches another combination, “method for disseminating information regarding a problem and administering medical interventions comprises providing a mobile device wirelessly connectable to a network, receiving and storing contact information corresponding to a designated list of information recipients, receiving, via the mobile device and via the wireless trigger transmitting to the mobile device, a signal from a user indicating the problem, receiving, via the mobile device, information regarding the problem, transmitting an indication of the problem to a rescue clearinghouse via the network, prompting a participant of the rescue clearinghouse, different from the user, to make a decision about a course of action regarding the problem, and at least one of transmitting the information regarding the problem to the information recipients from the designated list and transmitting the information regarding the problem to a government rescue organization, based at least in part on the decision.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Censo, Davide Di et al. (US Pat. 10,279,739 B2) teaches another combination, “A personal safety system detects imminent danger or other event of interest and then modifies a sound panorama to focus a user's attention towards the direction of the danger or other event of interest. The personal safety system may isolate sounds originating from the direction of the danger or other event of interest, collapse the sound panorama towards the direction of the danger or other event of interest, or compress the sound panorama to align with the direction of the danger or other event of interest. The personal safety system may be integrated into an automobile or a wearable system physically attached to the user. Advantageously, the attention of the user may be drawn towards imminent danger or other events of interest without introducing additional sensory information to the user, thereby reducing the likelihood of startling or distracting the user.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 25, 2022